Citation Nr: 0518967	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  04-30 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a ganglion cyst of the right wrist with loss of 
motion of the thumb, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had 30 years' active service ending in 
retirement in February 1977.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Reno, Nevada, 
VA Regional Office (RO).   

The appellant was afforded a personal hearing before the 
undersigned Veterans Law Judge in May 2005.  At the hearing, 
the appellant withdrew the issues of entitlement to an 
increased rating for a bilateral hearing loss disability and 
for an increased evaluation for lumbar strain.  A transcript 
of the hearing has been associated with the claims file. 

This case has been advanced on the Board's docket.  


FINDING OF FACT

Postoperative residuals of a ganglion cyst of the right wrist 
with loss of motion of the thumb are manifested by functional 
impairment, to include pain and tenderness.  There is no 
significant weakness in the right thumb and grip strength in 
the right hand is equal to the left.  There is no neurologic 
deficit and neither the wrist nor the thumb is ankylosed.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
postoperative residuals of a ganglion cyst of the right wrist 
with loss of motion of the thumb have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5224 (2002 and 2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in December 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The appellant was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice, which was adequate.  Following the December 
2004 notice, the May 2005 supplemental statement of the case 
issued constituted subsequent process.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA and 
private examination reports are on file.  The Board finds 
that VA has done everything reasonably possible to assist the 
claimant.  Accordingly, the Board concludes it should 
proceed, as specific notice as to what evidence the claimant 
could or should obtain has been provided in effect and no 
additional pertinent evidence was submitted.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 


overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Factual Background

On VA examination in April 2002, the appellant complained of 
painful limited motion of the right thumb and some weakness 
of grip in the hand.  There was normal sensation to the hand 
and fingers and the examiner noted the appellant easily made 
a tight fist, and used his hands in a normal fashion as he 
undressed.  There were no complaints regarding the right 
wrist, and full, pain-free range of motion and no swelling 
were noted.  

On examination there was a normal range of motion of the 
right wrist.  Dorsiflexion was 80 degrees, palmar flexion was 
70 degrees, radial deviation was 20 degrees and ulnar 
deviation was 40 degrees without pain.  There was no 
tenderness of the carpal tunnel and no outbreak of tenderness 
in the thumb.  No recurrent ganglion was noted.  There was a 
normal radial pulse.  Some limited motion of the right thumb 
was noted.  The examiner noted that the metacarpalphalangeal 
joint flexed from 0 to 30 degrees, and that the appellant was 
able to abduct the thumb only to the middle finger.  The 
examiner added that the finding represented a 50 percent 
decrease in abduction compared to the left thumb.  The left 
thumb was noted to abduct to the base of the little finger 
and the metacarpalphalangeal joint flexed from 0 to 90 
degrees.  Complaints of thumb pain at the extremes of flexion 
and abduction of the metacarpalphalangeal joint were noted.  
He had normal sensation to the thumb and all of his fingers.  
He easily brought the tips of the fingers to the distal 
palmar crease in the normal fashion and there was no limited 
motion of the fingers.  The examiner noted the appellant used 
the right hand in a normal fashion when grasping, touching, 
and manipulating small objects.  There was no tenderness in 
the right hand other than at the metacarpalphalangeal joint 
of the thumb.  There was no ligamentous instability in the 
thumb.  Grip strength in the right hand was 18, 20, and 22, 
and the left hand was 24, 24, and 26.  

The examiner noted that the appellant actively moved the 
thumb against normal resistance, with complaints of pain at 
the base of the thumb.  The interphalangeal joint on the 
right thumb flexed from 0 to 90 degrees actively against 
normal resistance in a normal fashion.  The examiner stated 
that no additional limited motion or joint function was 
expected, as there were no flare-ups.  X-ray examinations of 
the right hand, thumb, and wrist were normal showing no 
fractures, osteoarthritis or osteoporosis.  There were no 
osteoarthritic changes involving the joints of the right 
thumb.  The diagnoses were right thumb with limited motion 
and no neurologic deficit, and status post excision of 
ganglion from the right wrist without neurologic or 
mechanical deficits.  

On VA examination in April 2005, complaints of weakness and 
numbness in the right thumb and pain in the right wrist with 
certain movements were noted.  Examination revealed a well-
healed surgical scar and a small nodule on the radial aspect 
of the wrist which had developed in thelast six to eight 
months and did not have the consistency of a cyst.  
Dorsiflexion of the wrist was 70 degrees, palmar flexion was 
80 degrees, radial deviation was 20 degrees, and ulnar 
deviation was 45 degrees.  Some complaints of pain, including 
one instance of sharp pain, in the radial aspect of the wrist 
with repeated range of motion were noted.  Grip strength in 
the right hand in comparison to the left was equal and 
without significant weakness of the right thumb.  The 
examiner stated that the appellant had five to 10 percent of 
functional limitation of the right thumb due to pain.  X-ray 
examinations of the right thumb and wrist showed minimal 
degenerative changes at the base of the thumb, and the 
diagnosis was mild degenerative joint disease at the base of 
the right thumb.  The examiner noted it was possibly age-
related.  The examiner added that the disability did not 
limit most of his activities of daily living.  

At a hearing before the undersigned Veterans Law Judge in May 
2005, the veteran testified that he had loss of strength in 
his thumb when picking something up and frequently had sharp 
shooting pains in the joint of his wrist.  Transcript at 4 
(2005).  He added that the pain in the wrist created more 
weakness in the hand.  Id. at 6.  

A private examination report, dated in May 2005, notes 
complaints of pain in the right wrist joint and an apparent 
growth next to the incision from prior surgery.  The 
appellant stated that he could not touch his thumb with the 
small finger.  On examination, right elbow pain was noted to 
be probably due to a lipoma.  Mild atrophy was noted at the 
thenar eminence.  Tenderness in the radial wrist was noted to 
be mild and there was pain in the carpal metacarpal joint.  
There was no swelling and no effusion.  A mass in the 
anterior (volar) wrist radial surface was noted to be small, 
hard, and slightly tender.  There was no crepitation.  Wrist 
extension was 58 degrees.  Wrist flexion was 50 degrees.  
Radial abduction of the thumb was 45 degrees and palmar 
abduction was 45 degrees.  The index finger, middle finger, 
right finger, and small finger were normal.  Reflexes and 
sensation were normal.  A positive grind test on the right 
thumb with pain and crepitus was noted.  The assessments were 
osteoarthrosis, localized in the primary hand, and ganglion, 
unspecified.  

Analysis

The appellant contends that postoperative residuals of a 
ganglion cyst of the right wrist with loss of motion of the 
thumb is more disabling than currently evaluated.  The AOJ 
has rated this disability as 10 percent disabling under 
Diagnostic Code 5224.  The record, to include the April 2005 
VA examination report, reflects the appellant is right hand 
dominant.  Thus, his disability is rated as a major upper 
extremity.  

The appellant filed his claim for an increased rating in 
January 2002.  Effective August 26, 2002, 38 C.F.R. § 4.71a, 
Diagnostic Code 5224 was revised.  However, the change to 
Diagnostic Code 5224 was not substantive and does not affect 
the outcome in this case.  Under either the old or revised 
criteria, favorable ankylosis of the major thumb warrants a 
10 percent evaluation, while unfavorable ankylosis of the 
thumb warrants a 20 percent evaluation.  

On VA examination in April 2002, the thumb at the 
metacarpalphalangeal joint flexed from 0 to 30 degrees, and 
he was able to abduct the thumb to the middle finger.  
Clearly, the right thumb is not ankylosed, favorably or 
unfavorably.  While a 50 percent decrease in abduction was 
noted, the appellant actively moved the thumb against normal 
resistance.  The interphalangeal joint of the right thumb 
flexed from 0 to 90 degrees actively against normal 
resistance, in a normal fashion.  In order to warrant a 
higher rating as unfavorable ankylosis, the evidence would 
have to show both the carpometacarpal and interphalangeal 
joints ankylosed, or if only one of those joints was 
ankylosed, that there was a gap of more than two inches 
between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, 
Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand, (4) (2004).  Clearly, the 
criteria for unfavorable ankylosis of the thumb are not met.

The Board has considered Deluca.  There is, however, no 
additional functional impairment beyond the 10 percent 
assigned to warrant a higher evaluation.  The Board notes the 
appellant's complaints of numbness and weakness in the right 
thumb and pain in the right wrist with certain movements.  
The Board notes that on VA examination in April 2005, grip 
strength in the right hand in comparison to the left was 
equal and without significant weakness of the right thumb.  
That examiner specifically stated that the appellant had five 
to 10 percent of functional limitation.  In April 2002, he 
was noted to use his right hand in a normal fashion when 
grasping, touching, and manipulating small objects.  In April 
2002, there was normal sensation to the hand and fingers, and 
he easily made a tight fist, and used his hands in a normal 
fashion as he undressed.  The examiner in April 2005 
specifically noted tha the disability did not limit most of 
his activities.  

The appellant is competent to state that he is worse.  He is 
not, however, a medical professional and his opinion is not 
competent in regard to an issue requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The Board finds the objective medical 
evidence to be more probative of the degree of impairment.  
The Board notes that range of motion of the right wrist was 
normal on VA examination in April 2002 and April 2005.  While 
there was some limitation of dorsiflexion and palmar flexion 
in May 2005, the evidence does not show dorsiflexion less 
that 15 degrees or palmar flexion limited in line with the 
forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2002 and 
2004) (assigning a 10 percent rating for wrist dorsiflexion 
less that 15 degrees or palmar flexion limited in line with 
the forearm).  Thus, additional compensation based on 
limitation of motion of the wrist, whether rated separately 
or combined with the rating based on limitation of thumb 
motion, is not warranted.  While the appellant asserts that 
he is unable to touch the right thumb to the little finger 
and has weakness in the right thumb, in May 2005, radial 
abduction of the right thumb was 45 degrees, as was palmar 
abduction and the fingers and reflexes were normal.  In April 
2005, the VA examiner specifically stated that the right 
thumb was without significant weakness and the grip strength 
in the right hand was equal to the left.  To the extent that 
a ganglion cyst has recurred, there is no additional 
functional impairment shown to warrant a higher evaluation.  
The Board notes there is no neurolgoic deficit.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

The preponderance of the evidence is against the claim.  
Consequently, the benefit sought on appeal is denied.  


ORDER

An increased evaluation for postoperative residuals of a 
ganglion cyst of the right wrist with loss of motion of the 
thumb is denied.  



____________________________________________
HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


